DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “lifting means” in claims 15 and 38 are not interpreted under 35 USC 112(f).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lockout system” in claims 27 and 28; and “heating system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 17 is objected to because of the following informalities:  “the actuating assemblies comprises” should be “the actuating assemblies comprise”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9-13, 15, 17, 23, 25-28, 38, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the vertical support member extends from a position “centrally located” on the base and “adjacent one of the major side walls of the support frame.”  However, if it is adjacent a side wall it cannot be centrally located relative to the base because it will be offset towards a major side wall.  It is also unclear if the member extends from the base itself.  It is assumed that the vertical support member extends upwardly from the base, is adjacent a major side wall, and is located along a centerline of the base perpendicular to the major side wall.
Claims 1, 17, and 39 state that the internal tank has a “rear wall.”  The disclosure suggests that the rear wall is the same component 35a as an opposing major side of the internal tank.  Since both a major side and a rear wall are recited in claim 1, it is unclear if they are separate components or are referring to the same component.
The term “safe distance” in claim 1 is a relative term which renders the claim indefinite. The term “safe distance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The distance from the cleaning apparatus in which the remote control is operable cannot be ascertained because the degree of distance is not defined.  It is assumed that the remote control allows an operator to remotely operate the lift assembly, remotely being interpreted to mean that the operator may be a distance from the external cabinet while using the remote control.
Claims 1, 12, 13, 15, and 38 recite the limitation "the lifting means".  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 12, and 13 recite the limitation "the lowered position".  There is insufficient antecedent basis for this limitation in the claims.
Claims 1, 12, and 13 recite the limitation "the raised position".  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation "a lifting means".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it refers to the lifting means recited in claim 1.
Claim 4 recites the limitation "a lowered position".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it refers to the lowered position recited in claim 1.
Claim 4 recites the limitation "a raised position".  There is insufficient antecedent basis for this limitation in the claim because it is unclear if it refers to the raised position recited in claim 1.
Claim 7 states that the guide elements “are a T-shaped element.”  It is unclear if the guide elements are a singular T-shaped element.  Based on the recitation in claim 10, claim 7 is interpreted such that each guide element is a T-shaped element.
Claim 13 states that the support frame “further comprises two vertical support members.”  It is unclear, based on the disclosure, whether these two support members are in addition to the vertical support member recited in claim 1.  If claim 13 is reciting a second vertical support member, its placement cannot be ascertained relative to the centrally-located support member of claim 1 since claim 13 requires the support members to be at a distance from a centerline.
Claim 13 recites a centerline running through a middle of the cleaning tank.  The direction and position of the line cannot be ascertained from the claim (e.g., vertical or horizontal; center along a major side or a minor side).  It is assumed the centerline is horizontal and is perpendicular to the one major side and runs through the center of the tank.
Claim 15 recites an actuating assembly connected “to the each lid engaging member.”  It is unclear what is meant by this limitation.  It is assumed that the assembly is connected to each lid engaging member.
In claim 17 it is unclear if each actuating assembly comprises a linear actuator and a telescopic element or if there is one actuator and telescopic element that is shared among the actuating assemblies.
Claim 28 states that the lockout system “requires a technician to reset.”  The claim does not set forth any structural features that would require a technician to reset nor does it set forth parameters of an action a technician must perform to reset the system.  Furthermore, the disclosure distinguishes a technician from an operator, and the claim does not set forth sufficient limitations to inform one of ordinary skill in the art how the lockout system should or could be adapted to require a technician to perform a reset operation while preventing an operator from performing the reset.
Remaining claims are rejected due to their dependency on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 states that the support frame is shaped to fit within the support frame.  However, claim 1 states that the support frame is “for supporting the kitchen articles within the cleaning tank” and further recites limitations interpreted as a whole to require the support frame to be located within the cleaning tank, which necessarily would require it to be shaped to fit within the tank.  Claims 10 and 11 are rejected due to their dependency on claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 3-7, 9-13, 15, 17, 23, 25-28, 38, and 39 would be allowable, based on assumed interpretations, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches disclosed subject matter, claimed subject matter, and/or subject matter reasonably directed to the structure and/or function of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711